Order entered March 14, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-01023-CV

                        DAVONTAY ROBINS, Appellant

                                        V.

                       DAVIS 1309 MAIN LLC, Appellee

                  On Appeal from the County Court at Law No. 4
                              Dallas County, Texas
                      Trial Court Cause No. CC-21-04445-D

                                     ORDER

      The reporter’s record in this appeal has not been filed because appellant has

not requested it. By letter dated February 22, 2022, we directed appellant to file,

within ten days, written verification the record had been requested. Although we

cautioned that failure to comply could result in the appeal being submitted without

the reporter’s record, to date appellant has not complied. See TEX. R. APP. P.

37.3(c). Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.
      As the clerk’s record has been filed, we ORDER appellant’s brief be filed

no later than April 13, 2022.

                                          /s/   KEN MOLBERG
                                                JUSTICE